PER CURIAM.
The state petitions for writ of common law certiorari to review an order of the Appellate Division, Circuit Court, of the Eleventh Judicial Circuit, affirming an order of the county court which granted a motion to suppress.
A Hialeah police officer was the only witness who testified before the county judge and plainly detailed the defendant’s alleged violation of sections 316.193 and 316.1925, Florida Statutes (1987). The officer’s testimony was unrebutted, uncontra-dicted, and unimpeached. The contraband that was seized flowed as an incident to the defendant’s arrest. Consequently, the county court impermissibly granted the defendant’s motion to suppress and the Circuit Court Appellate Division committed plain error in affirming that ruling. See State v. Fernandez, 526 So.2d 192 (Fla. 3d DCA), cause dismissed, 531 So.2d 1352 (Fla.1988), and cases cited therein.
For the foregoing reasons, certiorari is granted and the decision of the Circuit Court Appellate Division affirming the erroneous suppression order is quashed with directions to reinstate.
It is so ordered.